DETAILED ACTION

This action is in response to the Application filed on 10/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/23/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 8, 9, 12 and 20 are objected to because of the following informalities:
Claim 4, lines 5, 7 and 9 recites “a lower rail”. It appears that it should be “the lower rail”.
Claim 8, lines 3, 5, 7 and 9 recites “a lower rail”. It appears that it should be “the lower rail”.
Claim 9, line 1 recites “the lower rail”. It appears that it should be “a lower rail”.
Claim 12, lines 3, 5, 7 and 9 recites “a lower rail”. It appears that it should be “the lower rail”.
Claim 17, line 2 recites “a CC pin”. It appears that it should be “a configuration control (CC) pin”
Claim 20, lines 3, 5, 7 and 9 recites “a lower rail”. It appears that it should be “the lower rail”.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.”. 

The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a first Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.”. 

The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode coupled between the third blocking transistor control input and the lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a second Zener diode coupled between fourth blocking transistor control input and the lower rail”. 
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a third Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a fourth Zener diode coupled between the third blocking transistor control input and the lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a fifth Zener diode coupled between fourth blocking transistor control input and the lower rail”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A Universal Serial Bus (USB) system comprising:(A) a USB Type-C connector having a VBUS pin next to a CC pin; and (B) a Type-C/Power Delivery (PD) controller chip including: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output coupled to the CC pin; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a third Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a fourth Zener diode coupled between the third blocking transistor control input and the lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a fifth Zener diode coupled between fourth blocking transistor control input and the lower rail”.

Conclusion
This application is in condition for allowance except for the following formal matters: Claims Objections as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2019/0319446 discloses an overcurrent protection for universal serial bus type-C connector system.
US Pub. No. 2018/0287366 discloses a method for active and self-initialized protection of abnormal events such as over-current, over-voltage and/or over-temperature protection events for USB type-C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838